         Case 5:21-cv-03555-NC Document 1 Filed 05/12/21 Page 1 of 13




 1 Rebecca Peterson-Fisher (State Bar No. 255359)
   E-mail: rpetersonfisher@liulawpc.com
 2 Jennifer L. Liu (State Bar No. 279370)
   E-mail: jliu@liulawpc.com
 3 THE LIU LAW FIRM, P.C.
   800 Menlo Avenue, Suite 102
 4 Menlo Park, CA 94025
   Main: 650.461.9000
 5 Fax: 650.460.6967
     Attorneys for Plaintiffs
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN JOSE DIVISION
11
12    LIANA KEESING, MEGAN FROST,                  Civil Action No.:
      SOPHIE MOLINS, AMITA GONDI, AVA
13    JIH-SCHIFF,                                  COMPLAINT FOR DAMAGES AND
                                                   INJUNCTIVE RELIEF AND DEMAND
14          Plaintiffs,                            FOR JURY TRIAL
15          v.
16    THE BOARD OF TRUSTEES OF THE
      LELAND J. STANFORD UNIVERSITY,
17    AKA STANFORD UNIVERSITY
18          Defendant.
19
20
21
22
23
24
25
26
27
28
                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
        Case 5:21-cv-03555-NC Document 1 Filed 05/12/21 Page 2 of 13




 1         Plaintiffs Liana Keesing, Megan Frost, Sophie Molins, Amita Gondi, and Ava Jih-Schiff

 2   (“Plaintiffs), by and through their attorneys, The Liu Law Firm, P.C., allege as follows:

 3                                            INTRODUCTION

 4         1.      Plaintiffs bring this action against Defendant The Board of Trustees of The Leland

 5   J. Stanford University, aka Stanford University (“Stanford”), to challenge Stanford’s ongoing sex

 6   discrimination in its athletics program, including its decision to cut five women’s sports teams

 7   and one co-ed sports team after the 2020-2021 academic year.

 8         2.      In July of 2020, Stanford announced plans to eliminate 11 of its 36 sports teams,

 9   ostensibly because it cannot continue to financially support its existing program. These planned

10   cuts will eliminate over 100 athletic participation opportunities for female athletes, leaving

11   Stanford with a program that disproportionately allocates athletic participation opportunities to

12   men in violation of Title IX.

13         3.      The Plaintiffs are members of five women’s teams slated for elimination: fencing,

14   field hockey, lightweight rowing, squash, and synchronized swimming. Each Plaintiff has

15   trained and sacrificed for years — most since childhood — to achieve the level of performance

16   required to compete at the varsity level for a National Collegiate Athletic Association (“NCAA”)

17   Division 1 school. Each Plaintiff was actively recruited by other colleges and chose to enroll at

18   Stanford because it boasts both a world-class athletic program and academics of the highest

19   caliber. If Stanford implements the planned cuts, each of them will be deprived of the
20   opportunity to train and compete at an elite level at a critical time in their athletic careers. For

21   Olympic hopefuls on the teams Stanford plans to cut, completing their Stanford educations will

22   likely mean giving up their Olympic dreams.

23         4.      Title IX of the Education Amendments of 1972 is a federal law that prohibits sex

24   discrimination in any educational program receiving federal financial assistance. 20 U.S.C. §

25   1681(a). Title IX’s implementing regulations require schools to provide “equal athletic

26   opportunity for members of both sexes.” 34 C.F.R. § 106.41(c). The U.S. Department of
27   Education Office for Civil Rights and numerous federal courts have interpreted Title IX and its

28
                                                       1
                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
        Case 5:21-cv-03555-NC Document 1 Filed 05/12/21 Page 3 of 13




 1   implementing regulations to require universities to effectively accommodate the interests and

 2   abilities of both sexes in their athletic programs.

 3         5.       To provide effective accommodation under Title IX, a university must demonstrate

 4   that either (1) it provides athletic participation opportunities to male and female students in

 5   numbers substantially proportionate to male and female enrollment, or (2) it has a “history and

 6   continuing practice of program expansion which is demonstrably responsive to the developing

 7   interest and abilities of the members of [the underrepresented] sex,” or (3) it “fully and

 8   effectively accommodate[s]” the interests and abilities of the underrepresented sex in its

 9   program. Office for Civil Rights’ 1979 Policy Interpretation, 44 Fed. Reg. 71,413, 71,418 (Dec.

10   11, 1979); Mansourian v. Regents of Univ. of California, 602 F.3d 957, 965 (9th Cir. 2010).

11   Stanford cannot satisfy any of these standards.

12         6.       Stanford already fails to provide athletic participation opportunities to male and

13   female students that are substantially proportionate to their respective enrollment. In fact,

14   Stanford manipulates its count of female athletic opportunities in its reporting to the federal

15   government under the Equity in Athletics Disclosure Act (“EADA”) to create the illusion of

16   substantial proportionality, while actually providing a disproportionate number of athletic

17   participation opportunities to male students. Stanford achieves this illusory Title IX compliance

18   in part by counting each female member of the co-ed sailing team twice — once as a member of

19   the “women’s sailing team,” and again as a member of the “co-ed sailing team.” In fact, there is
20   only one co-ed sailing team which regularly practices together, and the female members of that

21   team enter into some competitive events open only to women. Each of these female athletes is

22   receiving only one genuine athletic participation opportunity under Title IX and should be

23   counted once, not twice. See Biediger v. Quinnipiac Univ., 928 F. Supp. 2d 414, 440-41 (D.

24   Conn. 2013).

25         7.       Stanford cannot demonstrate a “history and continuing practice of program

26   expansion which is demonstrably responsive to the developing interest[s] and abilities” of
27   women because it is reducing athletic opportunities for women, not expanding them.

28
                                                           2
                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
        Case 5:21-cv-03555-NC Document 1 Filed 05/12/21 Page 4 of 13




 1         8.      Finally, Stanford cannot demonstrate that the interests and abilities of the women

 2   are fully and effectively accommodated while cutting existing women’s sports teams. Plaintiffs

 3   are interested and able to continue to compete at a varsity level in the sports they have devoted

 4   many years of their lives to.

 5         9.      Plaintiffs intend to seek a preliminary injunction to stop Stanford from

 6   implementing its discriminatory decision to eliminate their teams, and ultimately a permanent

 7   injunction requiring Stanford to comply with Title IX.

 8                                               PARTIES

 9                                         Plaintiff Liana Keesing

10         10.     Plaintiff Liana Keesing is a sophomore at Stanford majoring in electrical

11   engineering, and the current team captain of Stanford’s fencing team. She currently resides in

12   McLean, Virginia.

13         11.     Plaintiff Keesing grew up in Virginia, where she began fencing when she was 10

14   years old.

15         12.     Plaintiff Keesing began competing in regional tournaments at the age of 11, and in

16   national events at the age of 13. At 13, she won the Virginia state championship for her age

17   group, and at 15, she won the U.S.A. Fencing Virginia U20 Championship.

18         13.     In 2017, at age 16, Plaintiff Keesing fenced for the United States at the Maccabiah

19   Games in Israel, earning a bronze medal individually and a silver medal as part of Team U.S.A.
20   In 2019, she was the Region Six Junior Champion in the U.S.A. Fencing Competition.

21         14.     Plaintiff Keesing was recruited by Stanford, CalTech, and the Air Force Academy.

22   She chose Stanford in large part because she believed it offered strong institutional support for

23   its fencing program, which had produced two Olympians in 2016.

24         15.     Plaintiff Keesing suffered a concussion shortly before her first academic year at

25   Stanford and was not medically cleared until just before competition began.

26         16.     In January 2020, Plaintiff Keesing returned to Stanford to serve as team captain for
27   the fencing team. Unfortunately, in February 2020 she suffered a case of viral myocarditis and

28
                                                       3
                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
        Case 5:21-cv-03555-NC Document 1 Filed 05/12/21 Page 5 of 13




 1   was unable to compete. Plaintiff Keesing has now recovered and intends to continue serving as a

 2   team captain and to compete in the 2021-2022 season if fencing continues at Stanford.

 3           17.   If Stanford’s decision to cut the fencing team is implemented, Plaintiff Keesing

 4   will never have the opportunity to compete as a varsity fencer for Stanford in full health.

 5                                             Plaintiff Megan Frost

 6           18.   Plaintiff Megan Frost is a sophomore at Stanford majoring in management science

 7   and engineering, and a member of the Stanford field hockey team. She currently resides in Palo

 8   Alto, California.

 9           19.   Plaintiff Frost is originally from North Carolina, where she began playing field

10   hockey when she was 13 years old.

11           20.   At the age of 14, Plaintiff Frost made the Amateur Athletic Union Junior

12   Olympics.

13           21.   The summer before she began high school, Plaintiff Frost entered U.S.A Field

14   Hockey’s Futures program, the pipeline for the Olympic team.

15           22.   As a high school athlete, Plaintiff Frost was named the North Carolina Player of

16   the Year every year for four years and led her team to victory at state championships in her

17   sophomore, junior, and senior years.

18           23.   Several universities recruited Plaintiff Frost beginning in her freshman year of high

19   school. Plaintiff Frost ultimately choose Stanford over, among others, the University of
20   California at Berkeley, Northwestern University, and Wake Forest University, all of whom

21   offered her comparable scholarships.

22           24.   In her freshman year at Stanford, Plaintiff Frost made the all-rookie team for her

23   conference, and Stanford’s field hockey team made the sweet sixteen at the NCAA

24   Championships.

25           25.   In the summer after her freshman year, Plaintiff Frost made the under-21 National

26   Team.
27           26.    In Plaintiff Frost’s sophomore year, Stanford’s field hockey team made the elite

28
                                                       4
                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
        Case 5:21-cv-03555-NC Document 1 Filed 05/12/21 Page 6 of 13




 1   eight in the NCAA Championships.

 2         27.     Plaintiff Frost intended to continue training with the National Team and hoped to

 3   eventually represent the United States at the Olympics. However, because the under-21 National

 4   Team trains only once a month and during summers, Stanford’s decision to cut field hockey will

 5   make it virtually impossible for Plaintiff Frost to maintain the level of athletic performance

 6   required for Olympic hopefuls.

 7         28.     Plaintiff Frost now must choose between completing her Stanford education or

 8   transferring to another school that offers varsity field hockey. However, there is no guarantee, or

 9   even likelihood, that she will be offered a scholarship as a transfer student. If Plaintiff Frost is to

10   have a realistic opportunity to compete in the Olympics, her only alternative is to move to

11   Virginia Beach, Virginia, where the National Team trains, and attend college online.

12                                          Plaintiff Sophie Molins

13         29.     Plaintiff Sophie Molins will be an incoming first-year student at Stanford in 2021-

14   2022, and a member of the varsity lightweight rowing team if it continues to exist. Plaintiff

15   Molins currently resides in Wilmette, Illinois.

16         30.     Plaintiff Molins attended high school in Wilmette, Illinois, and rowed for her high

17   school team for four years. As a sophomore, she raced in a 2V boat and took 1st place in the

18   Midwest Scholastic Rowing Championship, and 2nd place in the Scholastic Rowing Association

19   of America (“SRAA”) National Championship. In her junior year, she raced in a 1V boat and
20   placed second in the Midwest Scholastic Rowing Championship, again going on to compete in

21   the SRAA Nationals. The SRAA National Championship competition was cancelled in Plaintiff

22   Molins’ senior year due to the COVID-19 pandemic.

23         31.     Plaintiff Molins was recruited by Stanford, Georgetown University, and the

24   Massachusetts Institute of Technology. She chose Stanford because of the strength of its

25   lightweight rowing team, which has a history of producing Olympians, Stanford’s academic

26   program, and the level of academic support Stanford provides to student-athletes.
27
28
                                                        5
                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
         Case 5:21-cv-03555-NC Document 1 Filed 05/12/21 Page 7 of 13




 1          32.     Plaintiff Molins expected varsity lightweight rowing to be one of the primary

 2   components of her college experience.

 3          33.     As a result of Stanford’s decision to eliminate the varsity lightweight rowing team,

 4   Plaintiff Molins will be deprived of the opportunity to compete in the nation’s most elite rowing

 5   competitions and of the support she expected to receive as a student-athlete.

 6                                          Plaintiff Amita Gondi

 7          34.     Plaintiff Amita Gondi is a sophomore at Stanford majoring in computer science,

 8   and a member of Stanford’s squash team. She currently resides in Stanford, California.

 9          35.     Plaintiff Gondi has been playing squash since the age of 8. She began playing

10   squash competitively in India when she was 10 years old.

11          36.     Plaintiff Gondi is a two-time Indian Junior National Champion. In her sophomore

12   year of high school, she placed third at the U.S. Junior Open.

13          37.     In 2018, Plaintiff Gondi was the No. 1 ranked Junior female squash player in Asia.

14          38.     Plaintiff Gondi was heavily recruited by Harvard, which is the No. 1 ranked squash

15   team in the United States. Stanford’s squash team is currently ranked No. 6 in the country.

16   Plaintiff Gondi chose to attend Stanford because she felt that Stanford offered a more ideal

17   balance between competitive squash and academics, and that the university culture was a better

18   fit for her.

19          39.     In 2020, Plaintiff Gondi captured the consolation title of the Holleran Cup at the
20   College Squash Association (“CSA”) National Individual Championships.

21          40.     As a result of Stanford’s decision to discontinue squash, Plaintiff Gondi will lose

22   the opportunity to continue to train and compete at the varsity level in her senior year, making it

23   virtually impossible for her to become a professional squash player.

24                                         Plaintiff Ava Jih-Schiff

25          41.     Plaintiff Ava Jih-Schiff is a sophomore at Stanford majoring in electrical

26   engineering and a member of Stanford’s synchronized swimming team. She currently resides in
27   Stanford, California.

28
                                                       6
                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
        Case 5:21-cv-03555-NC Document 1 Filed 05/12/21 Page 8 of 13




 1         42.       Plaintiff Jih-Schiff is originally from Danville, California, where she started

 2   synchronized swimming when she was 8 years old.

 3         43.       Plaintiff Jih-Schiff made the 11-12 National Team at age 11, and subsequently

 4   made the 13-15 National Team.

 5         44.       In 2016, at the age of 15, Plaintiff Jih-Schiff earned a team gold medal and gold

 6   medal for duet at the Junior Pan-American Championships.

 7         45.       Plaintiff Jih-Schiff began preliminary recruitment conversations as a junior in high

 8   school with Stanford and Ohio State University. Ohio State University was at the time home to

 9   synchronized swimming’s reigning national champions. Plaintiff Jih-Schiff committed early to

10   Stanford because it offered everything she wanted — a top synchronized swimming team, an

11   incredible academic program, and institutional support for student-athletes.

12         46.       Plaintiff Jih-Schiff’s first competitive season with Stanford’s synchronized

13   swimming team was cut short due to the COVID-19 pandemic.

14         47.       This past year, Plaintiff Jih-Schiff and the Stanford synchronized swimming team

15   won the U.S. Collegiate National Championship, sweeping the titles in all of the events.

16         48.       When Stanford recruited Plaintiff Jih-Schiff, it represented itself as an institution

17   that truly valued her sport. Plaintiff Jih-Schiff now feels profoundly betrayed by Stanford’s

18   decision to cut synchronized swimming.

19         49.       Synchronized swimming has been integral to shaping the person Plaintiff Jih-
20   Schiff is today. She wholeheartedly loves her sport and expected to compete for two more years

21   at the varsity level for Stanford. As a result of Stanford’s decision to cut synchronized

22   swimming, she will be deprived of the opportunity to continue to train and compete at the varsity

23   level in her junior and senior years of college.

24                 Defendant The Board of Trustees of The Leland Stanford Junior University

25         50.       Stanford University is a private university located in Santa Clara County,

26   California.
27         51.       Stanford receives federal funding and is subject to Title IX.

28
                                                         7
                              COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
        Case 5:21-cv-03555-NC Document 1 Filed 05/12/21 Page 9 of 13




 1                                    JURISDICTION AND VENUE

 2         52.     This Court has jurisdiction over this action under 28 U.S.C. § 1331.

 3         53.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) and (2).

 4                                      FACTUAL ALLEGATIONS

 5         54.     Stanford currently has 36 varsity-level sports teams. In July 2020, Stanford

 6   announced that it would cut 11 of those teams after their 2020-21 seasons, ostensibly because it

 7   can no longer financially sustain all 36 teams.

 8         55.     Stanford plans to cut 5 women’s teams: fencing, field hockey, squash, lightweight

 9   rowing, and synchronized swimming. In addition, Stanford will cut sailing, which it counts as 2

10   teams: women’s sailing and co-ed sailing. Finally, Stanford will also cut 4 men’s teams: fencing,

11   rowing, volleyball, and wrestling.

12         56.     The EADA requires Stanford to report the number of athletic participation

13   opportunities it provides to each sex for each academic year. Stanford’s most recent EADA

14   report, for the 2019-2020 year, is attached hereto as Exhibit A (“2019-2020 EADA Survey.”)

15         57.     Stanford’s 2019-2020 EADA Survey reports a total of 439 male athletic

16   participation opportunities and 423 female athletic participation opportunities. Thus, Stanford

17   reported that out of 862 total athletic participation activities, 50.9% were allocated to male

18   athletes and 49.1% were allocated to female athletes. Conversely, Stanford’s undergraduate

19   enrollment in 2019-2020 was 49.6% male and 50.4% female.
20         58.     The number of participation opportunities that would need to be added for women

21   in order for a university to achieve exact proportionality is termed the “participation gap.” When

22   a university’s participation gap is large enough to sustain a viable varsity team, it fails Title IX’s

23   substantial proportionality test. See Biediger, 928 F. Supp. 2d at 440.

24         59.     Stanford’s 2019-2020 EADA Survey indicates a participation gap of 24, large

25   enough to sustain all of the women’s teams slated to be cut except lightweight rowing, which

26   Stanford reported had a squad size of 29.
27
28
                                                        8
                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
           Case 5:21-cv-03555-NC Document 1 Filed 05/12/21 Page 10 of 13




 1             60.     However, the participation gap is actually larger than 24 because Stanford double-

 2       counted its female sailors in its EADA Survey. Stanford reported a women’s sailing team

 3       consisting of 14 women and a co-ed sailing team consisting of 9 men and 14 women. Ex. A at 4-

 4       5. In reality, there is only one team, and Stanford counted the same 14 women twice. For that

 5       reason, Stanford’s unduplicated count, which counts each athlete only once, better reflects the

 6       true participation gap.

 7             61.     Stanford’s 2019-2020 EADA Survey reports an unduplicated count of 416 male

 8       athletes and 391 female athletes, indicating 51.5% of athletic opportunities were allocated to

 9       male athletes and 48.5% to female athletes. Based on the unduplicated count, the participation

10       gap in 2019-2020 was 32.

11             62.     According to Stanford’s 2019-2020 EADA Survey, the women’s teams slated for

12       cuts had squads ranging in size from 11 to 29, and only two teams had squads larger than 20.

13       Ex. A at 4-5. There is no question that the participation gap was large enough to sustain at least

14       one viable varsity team for female athletes in the 2019-2020 academic year.

15             63.     Stanford’s 2020-2021 EADA Survey is not yet available and is likely to have some

16       anomalies due to the COVID-19 pandemic. However, the participation gap revealed by the

17       2019-2020 EADA Survey is consistent with past data. It stands to reason that the participation

18       gap that existed in 2019-2020 continued into 2020-2021, since Stanford did not add any

19       women’s teams in 2020-2021.
20             64.     Now, instead of remedying the existing participation gap, Stanford plans to widen

21       the gap by cutting more female athletic participation opportunities than male participation

22       opportunities. According to the squad sizes reported in Stanford’s 2019-2020 EADA Survey, the

23       planned cuts will reduce male athletic participation opportunities by 97 and female participation

24       opportunities by 112.1

25
26
     1
27   This calculation counts the 14 female sailors Stanford counted twice in its 2019-2020 EADA
   Survey only once, and includes the 7 female rowers Stanford reported as part of the men’s rowing
28 team in the tabulation of female participation opportunities to be eliminated.
                                                          9
                                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 5:21-cv-03555-NC Document 1 Filed 05/12/21 Page 11 of 13




 1         65.     Stanford’s planned cuts will result in a substantially larger participation gap in the

 2   2021-2022 academic year. Female enrollment at Stanford grew by half a percentage point to

 3   reach 50.9% in 2020-2021, consistent with an overall trend of increasing female enrollment over

 4   the past decade. Assuming 2021-2022 undergraduate enrollment will also be 50.9% female, the

 5   participation gap will be 44 using the duplicated count and 52 using the unduplicated count after

 6   the cuts are implemented.

 7         66.     Stanford’s 2019-2020 EADA report reflects the following squad sizes for the

 8   Plaintiffs’ teams: 15 for fencing, 23 for field hockey, 29 for lightweight rowing, 11 for squash,

 9   and 13 for synchronized swimming. There is no indication these squad sizes will deviate

10   substantially in 2021-2022 from their sizes in 2019-2020. Therefore, each of the Plaintiffs’

11   teams would fit squarely within the projected participation gap, demonstrating that Stanford’s

12   planned cuts violate Title IX.

13         67.     Stanford should be enjoined by the Court from implementing its discriminatory

14   plan to disproportionately eliminate athletic opportunities for Plaintiffs and other women.

15                                          First Claim for Relief

16                               Violation of Title IX (20 U.S.C. § 1681(a))

17         68.     Plaintiffs incorporate by reference all preceding paragraphs as though fully stated

18   herein.

19         69.     Defendant determines the number of athletic participation opportunities it will
20   offer to male and female students by choosing which sports teams it will offer and deciding how

21   many athletes it will allow to participate on those teams.

22         70.     Defendant fails to provide female students with an equal opportunity to participate

23   in varsity intercollegiate athletics in violation of Title IX and 34 C.F.R. § 106.41(c)(1).

24         71.     As described in paragraphs 57-61, Defendant currently does not offer substantially

25   proportionate athletic opportunities to male and female athletes. Female athletes are

26   substantially underrepresented in Defendant’s athletic program.
27         72.     Defendant does not have a history and continuing practice of program expansion

28
                                                       10
                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
        Case 5:21-cv-03555-NC Document 1 Filed 05/12/21 Page 12 of 13




 1   which is demonstrably responsive to the developing interests and abilities of women.

 2          73.     Defendant’s program does not fully and effectively accommodate the interests and

 3   abilities of women because Defendant is discontinuing several women’s teams and co-ed sailing,

 4   all of which have female athletes, including Plaintiffs, who are able and willing to continue to

 5   compete at a varsity level in their sports.

 6          74.     Defendant has publicly announced its intention to worsen existing sex inequality in

 7   its allocation of athletic participation opportunities by eliminating five women’s teams and one

 8   majority-female co-ed team: fencing, field hockey, squash, lightweight rowing, synchronized

 9   swimming, and co-ed sailing.

10          75.     As a result of Defendant’s discriminatory actions, Plaintiffs have been denied

11   and/or imminently will be denied their civil rights to receive equal opportunities to participate in

12   varsity intercollegiate athletics.

13          76.     Plaintiffs have already suffered emotional harm as a result of Defendant’s decision

14   to discontinue their teams, and they will suffer irreparable injury if that decision is implemented.

15          77.     Plaintiffs are entitled to a preliminary injunction restraining Defendant from

16   eliminating their teams, damages, declaratory relief, and a permanent injunction requiring

17   Defendant to comply with Title IX’s equal accommodation requirements.

18                                        PRAYER FOR RELIEF

19          On their claims for relief, Plaintiffs seek the following:
20          A.      An order declaring that Defendant has engaged in sex discrimination in violation

21   of Title IX;

22          B.      A preliminary injunction barring Defendant from eliminating Plaintiffs’ sports

23   teams pending trial;

24          C.      An award of damages to be determined at trial;

25          D.      A permanent injunction barring Defendant from failing to provide substantially

26   proportionate athletic participation opportunities to male and female student-athletes;
27          E.      Continuing jurisdiction over this action to monitor Defendant’s compliance with

28
                                                       11
                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
       Case 5:21-cv-03555-NC Document 1 Filed 05/12/21 Page 13 of 13




 1   this Court’s orders;

 2         F.      An award of costs and attorney fees, pursuant to 42 U.S.C. § 1988(b) and any other

 3   applicable provision of law; and

 4         G.      Any other relief as is proper.

 5                                      DEMAND FOR JURY TRIAL

 6         Plaintiffs hereby demand a jury trial on all causes of action and claims with respect to

 7   which they have a right to a jury trial.

 8
 9   DATED: May 12, 2021                            Respectfully submitted,

10                                                  THE LIU LAW FIRM, P.C.
11
                                                    By:            /s/ Rebecca Peterson-Fisher
12                                                        Rebecca Peterson-Fisher
                                                          Jennifer L. Liu
13                                                        THE LIU LAW FIRM, P.C.
                                                          800 Menlo Avenue, Suite 102
14                                                        Menlo Park, CA 94025
                                                          Main: 650.461.9000
15                                                        Fax: 650.460.6967

16                                                        Attorneys for Plaintiffs

17
18
19
20
21
22
23
24
25
26
27
28
                                                     12
                             COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
